           Case 1:14-cr-00109-JMF Document 139 Filed 02/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   14-CR-109-1 (JMF)
                                                                       :
SHARMELL CUNNINGHAM,                                                   :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 3, 2021, the Court received a motion from Defendant, proceeding pro se,

seeking early release in light of the COVID-19 pandemic. See ECF No. 136. Upon review of

the motion, the Court re-appointed Defendant’s prior counsel pursuant to the Criminal Justice

Act (“CJA”). See ECF No. 137. On February 22, 2021, the Court received the attached letter

from counsel indicating that he is no longer on the CJA Panel and cannot accept re-appointment.

        In light of the foregoing, unless and until Defendant objects, Florian Miedel — the CJA

lawyer on duty today — is appointed to represent Defendant in connection with the motion he

filed (and any other application relating to COVID-19). Mr. Miedel shall immediately contact

Defendant by telephone to advise him of this Order and confirm that he is willing to be so

represented (the alternatives being to continue to proceed pro se or to retain counsel), and shall

promptly file a letter indicating whether Defendant consents or objects to such representation.

        Unless and until the Court orders otherwise, counsel shall file any supplemental papers

on Defendant’s behalf no later than March 8, 2021. The Government shall file any opposition

by March 19, 2021, and Defendant shall file any reply by March 23, 2021. In their papers, the
        Case 1:14-cr-00109-JMF Document 139 Filed 02/23/21 Page 2 of 3




parties should address whether or when Defendant would become eligible to receive a COVID-

19 vaccine.


       SO ORDERED.


Dated: February 23, 2021
       New York, New York
Case 1:14-cr-00109-JMF Document 139 Filed 02/23/21 Page 3 of 3
